       Case 1:20-cv-01647-NONE-SAB Document 28 Filed 08/20/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ESAU REDIX,                                      )   Case No.: 1:20-cv-01647-NONE-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER EXTENDING STAY OF CASE FOR 90
13            v.                                          DAYS FROM THE DATE OF SERVICE OF THIS
                                                      )   ORDER
14                                                    )
     J. NAVARRO, et al.,
                                                      )   (ECF No. 27)
15                                                    )
                      Defendants.                     )
16                                                    )

17            Plaintiff Esau Redix is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On August 19, 2021, the Court rescheduled the settlement conference in this case to November

20   9, 2021, before Magistrate Judge Barbara A. McAuliffe. Consequently, the case is stayed for 90 days

21   from the date of service of this order to allow the parties an opportunity to settle their dispute before

22   the discovery process begins.

23
24   IT IS SO ORDERED.

25   Dated:        August 20, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
